      Case 1:21-cr-00145-PGG Document 34 Filed 05/24/21 Page 1 of 1




May 24, 2021

Via ECF
The Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street                                     May 25, 2021
New York, New York 10007

       Re:     United States v. Ronald Walker, 21 CR 145 (PGG)

Dear Judge Gardephe:

With the consent of the government and Pretrial Services, I write to seek a
modification to the conditions of Mr. Walker’s release so that he can travel to
Huntsville, Alabama from June 12 to June 13, 2021 to attend a family member’s
wedding. If permission is granted, Mr. Walker will provide a detailed itinerary to
his Supervising Pretrial Officer before he travels.

Mr. Walker was released on the day of his arrest on February 9, 2021 pursuant
to an agreed-upon bail package. He has been compliant with his release
conditions. Both the government and Pretrial Services consent to this
application.

Respectfully submitted,
/s/ Julia Gatto
Julia L. Gatto, Esq.
Assistant Federal Defender
212.417.8750

cc:    all parties (via ECF)
